               IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF MISSISSIPPI
                           GREENVILLE DIVISION

VIRGIL PURNELL                                                                PLAINTIFF

v.                                            CIVIL ACTION NO. 4:18-CV-247-MPM-RP

DEVINEY CONSTRUCTION CO. INC.
AND RICHARD BLACK                                                           DEFENDANT


                                          ORDER

       Before the court is the Plaintiff’s opposed Motion for Reimbursement of Fees and Costs

associated with a settlement conference cancelled by Defendant.       Docket 52.     Plaintiff,

represented by counsel from Georgia pro hoc vice, contends that he incurred substantial costs

in making hotel and flight arrangements to travel to Oxford, Mississippi for the settlement

conference. The uncontested facts indicate that Defendant cancelled the November 21, 2019

settlement conference on November 20, 2019.

       Paragraph 6 of the Settlement Conference Scheduling Order requires, in most

circumstances, that a party request to cancel the settlement conference at least two (2) days

prior via telephone conference.     Docket 19.    Furthermore, Paragraph 9 of the Case

Management Order requires that a party notify the Court at least seven (7) days prior via e-

mail if it wishes to cancel the settlement conference. Docket 18. Defendant did not notify

the court in conformity with either procedure as required by the Orders. The court, having

considered the motion, finds that it is well-taken and should be granted.

       IT IS, THEREFORE, ORDERED, that the Defendant reimburse the Plaintiff for the

costs incurred associated with the settlement conference in the amount of $629.44.

       SO ORDERED, this the 23rd day of January, 2020.


                                           /s/ Roy Percy
                                           UNITED STATES MAGISTRATE JUDGE
